Judgment, Supreme Court, New York County (Carol Berk-man, J), rendered November 14, 2007, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The jury reasonably could have concluded from a store employee’s testimony that defendant intentionally assisted the codefendant in stealing merchandise, and discredited the testimony of a defense witness that defendant did no more than unwittingly accompany the witness on a shoplifting expedition. *542Concur—Gonzalez, P.J., Saxe, Nardelli, McGuire and Moskowitz, JJ.